DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for monitoring a temperature of a gas turbine engine, the method comprising applying correction factors to the individual sensor readings of the functioning temperature sensors based on deviations of the individual sensor readings from a total average temperature of all the temperature sensors in the array to obtain corrected individual sensor readings; and determining a corrected total average temperature as a sum of the corrected individual sensor readings divided by the number of functioning temperature sensors (claim 1).
A system for monitoring a temperature of a gas turbine engine, the system comprising a processing unit for applying correction factors to the individual sensor readings based on deviations of the individual sensor readings from a total average temperature of all the temperature sensors in the array to obtain corrected individual sensor readings; and determining a corrected total average temperature as a sum of the corrected individual sensor readings divided by the number of functioning temperature sensors (claim 11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/18/22